       Case: 1:18-cv-08277 Document #: 83 Filed: 05/30/19 Page 1 of 8 PageID #:684




                                 UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF
                                 ILLINOIS EASTERN DIVISION


      ABRAHAM CALDERON, Plaintiff,

      v.                                                              Case No. 1:18-cv-08277

      THE VILLAGE OF BRIDGEVIEW,                                    Honorable Judge John Z. Lee
      ILLINOIS, et al.,

      Defendants.

                              SECOND JOINT INITIAL STATUS REPORT

             Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Case Management Procedures,

     Plaintiff, Abraham Calderon, by and through his counsel, submits the following Second Joint

     Initial Status Report:

I.         The Nature of the Case:

           A.   Attorneys of Record

           Counsel for Plaintiff Abraham Calderon

           James C. Vlahakis
           Sulaiman Law Group, Ltd.
           2500 S. Highland, Ave., Suite 200
           Lombard, IL 60148
           (630) 575-8181
           jvlahakis@sulaimanlaw.com

           Defendant Mike Bubacz (formerly named
           as the “Unknown Soccer Security Agent”)

           No attorney of record at this time as Defendant Bubacz
           Remains unserved.




                                                     1

EAST\164676884.1
    Case: 1:18-cv-08277 Document #: 83 Filed: 05/30/19 Page 2 of 8 PageID #:685




       Counsel for Defendant Nelson Rodriguez

       Raj N. Shah
       Kenneth L. Schmetterer
       R. Matthew Hiller
       DLA PIPER LLP (US)
       444 West Lake Street, Suite 900
       Chicago, Illinois 60606
       Tel: (312) 368-2176/2198
       raj.shah@dlapiper.com
       kenneth.schmetterer@dlapiper.com
       matt.hiller@dlapiper.com

       Counsel for Monterrey Security
       Consultants, Inc. Jesse Ortiz,
       Daniel Nesis, Terry Thompson, Genevieve Marie
       LaFevour, Village of Bridgeview,
       Illinois, Village of Bridgeview Illinois,
       Police Officer, C. Pell, Star No. 25, Mark Kraft
       and Cesar Perez

       Ramses Jalalpour
       Joseph R. Marconi
       Johnson & Bell
       33 West Monroe St., Suite 2700
       Chicago, IL 60603-5404
       312-372-0700
       jalalpourr@jbltd.com
       marconij@jbltd.com


       B.          Jurisdiction

       This action arises under and is brought pursuant to the 42 U.S.C. §§ 1981, 1982, 1983,
1985(3), and 1986.

       C. Nature of the Claims Asserted

        Plaintiff originally filed suit on December 17, 2018, arising out of Plaintiff’s arrest for
battery following a soccer match on May 20, 2018. Plaintiff filed a First Amended Complaint on
January 4, 2019 (Dkt. 17), and a Second Amended Complaint on February 21, 2019 (Dkt. 45).
Plaintiff filed a Fifteen (15) Count Third Amended Complaint (“TAC”) on April 27, 2019. Dkt.
71.

       Count I asserts a 4th Amendment based False Arrest claim against Defendants Jesse Ortiz

                                                2

EAST\164676884.1
    Case: 1:18-cv-08277 Document #: 83 Filed: 05/30/19 Page 3 of 8 PageID #:686




and Daniel Nesis who were employees of Defendant Monterrey Security Consultants, Inc.
(“Monterrey Security”), and Village of Bridgeview Police Officer, C. Pell, Star No. 25.

       Count II asserts a state law False Arrest claim against Defendants Jesse Ortiz and Daniel
Nesis and Village of Bridgeview Police Officer, C. Pell, Star No. 25.

        Counts III and IV are filed pursuant to 42 U.S.C. §§ 1981, 1982 against Defendants
Ortiz, Nesis and Nelson Rodriguez and generally asserts that these Defendants treated Plaintiff
differently based on Plaintiff’s Hispanic origin.

        Count V is filed pursuant to 42 U.S.C. § 1985(3) and asserts a discrimination claim
against Defendants Ortiz, Nesis and Rodriguez on the basis of Plaintiff’s Hispanic origin.

        Count VI is filed pursuant to 42 U.S.C. § 1986 and asserts a Failure to Intervene claim
against Defendants Rodriguez, Babacz, Nesis, and LeFevour.

     Count VII asserts a “class of one” equal protection based claim against Defendants Ortiz,
Thompson and Nesis.

      Count VIII asserts a 4th Amendment based claim of Excessive Force against Defendant Kraft,
named previously as an Unknown Male Employee.

       Count IX asserts a state law battery claim against Defendant Kraft.

       Count X asserts a respondeat superior claim against the Village of Bridgeview.

     Count XI asserts a state law battery claim against Defendant Perez, named previously as an
Unknown Male Monterrey Employee No. 233.

       Count XII asserts a state law battery claim against Defendant Thompson.

      Count XIII asserts a malicious prosecution claim against Defendants Ortiz, Nesis, and
LeFevour.

        Count XIV asserts as state law claim for intentional infliction of emotional distress
against Defendants Perez, Ortiz, Nesis, LeFevour and Rodriguez.

      Count XV asserts a respondeat superior claim against Monterrey Security for the conduct of
Defendants Nesis, Ortiz, Perez and Thompson.

       D. Statement of Major Legal and Factual Issues:

                       Plaintiff’s Statement of Major Legal and Factual Issues

       (i)     whether Plaintiff was battered and had his civil rights violated;



                                                 3

EAST\164676884.1
    Case: 1:18-cv-08277 Document #: 83 Filed: 05/30/19 Page 4 of 8 PageID #:687




       (ii)     whether Defendants purposefully failed to maintain all security camera evidence
                and/or withheld video evidence to influence the wrongful prosecution of Plaintiff;

       (iii)    whether Defendants Rodriguez, Bubcaz, Nesis and LeFevour knew that Plaintiff
                did not batter Defendant Ortiz and failed to stop Plaintiff’s wrongful prosecution;

       (iv)     can the Village claim it is without sufficient knowledge to either admit or deny
                whether “there is other security camera video footage from May 20, 2018, that
                currently exists, but was not been tendered to Plaintiff and the prosecutor during
                the pendency of Plaintiff’s criminal case.”;

       (v)      whether Defendant Rodriguez reviewed cellular phone and security camera
                videos from May 20, 2018, and whether he was legally obligated to forward the
                videos to the prosecutor;

       (vi)     whether Defendant Kraft can deny that he “acted under color of law” when he
                tripped Plaintiff;

       (vii)    whether “Plaintiff committed multiple acts of illegal and reprehensible nature
                prior to his altercation with [Kraft]” and whether Kraft has any basis to allege that
                “Plaintiff [allegedly] struck Defendant Jesse Ortiz in the head” as alleged in
                Kraft’s Third Affirmative Defense;

       (viii)   whether Monterrey and the Village are liable under respondeat superior for the
                actions or omissions of their employees.

                           Defendant Rodriguez’s Statement of Issues

       (i)      whether Plaintiff’s allegations against Rodriguez state a claim;

       (ii)     whether Plaintiff’s allegations were well grounded in fact, made in good faith,
                supported by law, and made after a reasonable inquiry ;

       (iii)    whether Rodriguez had an agreement or joined any conspiracy alleged;

       (iv)     whether Rodriguez had any knowledge of any of the alleged wrongdoing or
                conspiracy;

       (v)      whether Rodriguez took any improper action related to the Chicago Fire’s
                temporary suspension of plaintiff to attend Fire events as a result of any racial
                animus or discriminatory intent;

       (vi)     whether Rodriguez had any ability, authority, or mechanism to intervene in
                Plaintiff’s criminal prosecution to affect or influence the prosecutors or any
                witnesses;


                                                  4

EAST\164676884.1
    Case: 1:18-cv-08277 Document #: 83 Filed: 05/30/19 Page 5 of 8 PageID #:688




       (vii)    whether Rodriguez is a state actor or something other than a “mere private
                citizen” as alleged;

       (viii)   whether disciplined imposed by the Chicago Fire or interactions between the
                Chicago Fire and one of its supporters group has any relevance to this litigation;

       (ix)     whether Plaintiff can litigate compliance with a state subpoena in Federal court,
                especially when Plaintiff did not litigate compliance in the state court issuing the
                subpoena; and

       (x)      whether Mr. Rodriguez is entitled to attorneys’ fees or other relief under 42
                U.S.C. § 1988 for having to defend against frivolous claims.

Defendants Village of Bridgeview, Officer C. Pell, Mark Kraft, Genevieve Marie Lefevour,
    Daniel Nesis, Jesse Ortiz, Cesar Perez and Terry Thompson’s Statement of Issues

       (i)      whether Plaintiff struck Ortiz;

       (ii)     whether Ortiz and Nesis had probable cause to have Plaintiff detained on
                suspicion of battery;

       (iii)    whether Ortiz and Nesis were acting under color of state law;

       (iv)     whether Officer Pell had probable cause to arrest Plaintiff;

       (v)      whether Nesis and Ortiz acted with racial animus;

       (vi)     whether there was any conspiracy between Nesis, Ortiz, and Rodriguez to violate
                Plaintiff’s rights on the basis of his race or national origin;

       (vii)    whether Plaintiff’s claim of personal animus by Ortiz, Nesis, and Thompson
                against Plaintiff is founded;

       (viii)   whether Nesis or LeFevour had an obligation or the authority to stop Plaintiff’s
                criminal prosecution;

       (ix)     whether Thompson or Kraft used excessive force against Plaintiff; and

       (x)      whether these Ortiz, Nesis, and LeFevour are entitled to attorneys’ fees under 42
                U.S.C. § 1988 for having to defend against a frivolous lawsuit.

       E. Relief Sought by Plaintiff:

       Plaintiff seeks monetary compensation and punitive damages, as well as reasonable
attorney’s fees and costs for the misconduct alleged in the TAC.



                                                  5

EAST\164676884.1
      Case: 1:18-cv-08277 Document #: 83 Filed: 05/30/19 Page 6 of 8 PageID #:689




II.     Pending Motions and Case Plan:

        A.         Date of Second Initial Status Hearing - June 5, 2019 at 9:00 AM.

       B.       Pending Motion(s): Defendants Genevieve Marie Lefevour, Daniel Nesis,
Jesse Ortiz, Cesar Perez and Terry Thompson have moved to dismiss Counts I, II, III, IV, V, VI,
VII, XIII, and XIV of the TAC. Dkt. 74. Defendants Monterrey, Cesar Perez and Terry
Thompson have moved to stay answering Counts XI, XII, and XV of the FACT which assert the
following state law claims XI (for battery against Perez), Count XII (for battery against
Thompson) and Count XV (for respondeat superior against Monterrey, based in part, on the
battery claims against Thompson and Perez). Dkt. 77. Defendant Rodriguez has moved to
dismiss the TAC. Dkt. 80.

        C.         Proposed Discovery Plan:

                Plaintiff's Proposed Discovery Plan

             1. Type of discovery needed: traditional discovery, such as written
                communications, memorandums, police records, emails, text messages, voice
                message, factual evidence in the forms of photographs and digital video
                recordings, as well as witness and corporate representative depositions.

             2. Date to Issue Written Discovery: as early the parties see fit.

             3. Deadline for Amended Pleadings: September 5, 2019, four (4) months from
                the parties’ June 5, 2019, status date.

             4. Fact Discovery Deadline: March 5, 2020, nine (9) months to complete fact
                discovery from the parties’ June 5, 2019, status date.

             5. Expert Discovery Deadline: Depositions in order of production of reports, and
                completed by June 5, 2020 (if the parties engage in expert discovery. The party
                or parties that desires to present an expert to support a claim or defense will be the
                first to disclose, with the responding party or parties providing a rebuttal report
                thirty (30) days later.

             6. Dispositive Motions Deadline: Friday, March 5, 2020, if no expert discovery is
                undertaken. June 5, 2020, if the parties engage in expert discovery.

                   Defendants’ Opposition to Plaintiff’s Discovery Plan

        The defendants’ position is that they should not be required to incur the burden and
  expense of responding to discovery while there is a motion to dismiss pending. The defendants
  disagree with the schedule proposed by Plaintiff and respectfully request that any remaining
  parties appear before the Court at the Court’s earliest convenience following the Court’s
  rulings on motions to dismiss for the entry of an order addressing discovery scheduling.

                                                   6

EAST\164676884.1
    Case: 1:18-cv-08277 Document #: 83 Filed: 05/30/19 Page 7 of 8 PageID #:690




       Plaintiff should be precluded from further amending his complaint other than to dismiss
  claims or defendants.

                   Plaintiff’s Response to Defendants’ Opposition to Plaintiff’s Discovery Plan

       It is Plaintiff’s position that discovery should proceed despite the filing of motions to
  dismiss the TAC and despite the strongly worded defenses raised by the defendants.

       D.           Trial

              1. Plaintiff has requested a Jury Trial.

              2. Plaintiff anticipates that a trial may take up to five days (inclusive of voir dire).
                 Defendants do not believe the claims against them will survive to trial, but if all
                 claims against all defendants were to move forward as alleged in the TAC, a trial
                 would take five to ten days, if eleven (11) defendants proceed to trial.

       III.         Consent to Proceed Before a US Magistrate Judge:

       There is no universal agreement to consent to the Magistrate Judge.

       IV.         Status of Settlement Discussions

              A.    Settlement discussion have occurred.

              B.    On March 14, 2019, Plaintiff tendered a settlement proposal to counsel for
                    Monterrey Security Consultants, Inc. Jesse Ortiz, Daniel Nesis, Terry
                    Thompson, Genevieve Marie LaFevour, Village of Bridgeview, Illinois, Village
                    of Bridgeview Illinois, Police Officer, C. Pell, Star No. 25, Mark Kraft and
                    Cesar Perez. Counsel for the above Defendants did not response. No formal
                    settlement negotiations have occurred between Plaintiff and Defendant
                    Rodriguez.

              C.    Plaintiff requests a settlement conference before the assigned magistrate judge.
                    Defendants do not consent to a settlement conference.

       Jointly submitted by:

       Counsel for Plaintiff Abraham Calderon

       /s/ James C. Vlahakis
       Sulaiman Law Group, Ltd.
       2500 South Highland Ave. Suite 200
       Lombard, IL 60148
       630-575-8181
       jvlahakis@sulaimanlaw.com

                                                    7

EAST\164676884.1
    Case: 1:18-cv-08277 Document #: 83 Filed: 05/30/19 Page 8 of 8 PageID #:691




       Counsel for Defendant Nelson Rodriguez

       Raj N. Shah
       Kenneth L. Schmetterer
       R. Matthew Hiller
       DLA PIPER LLP (US)
       444 West Lake Street, Suite 900
       Chicago, Illinois 60606
       (312)368-2176/2198
       raj.shah@dlapiper.com
       kenneth.schmetterer@dlapiper.com
       matt.hiller@dlapiper.com

       Counsel for Monterrey Security
       Consultants, Inc. Jesse Ortiz,
       Daniel Nesis, Terry Thompson, Genevieve Marie
       LaFevour, Village of Bridgeview,
       Illinois, Village of Bridgeview Illinois,
       Police Officer, C. Pell, Star No. 25, Mark Kraft
       and Cesar Perez

       Ramses Jalalpour
       Joseph R. Marconi
       Johnson & Bell
       33 West Monroe St., Suite 2700
       Chicago, IL 60603-5404
       312-372-0700
       jalalpourr@jbltd.com
       marconij@jbltd.com




                                              8

EAST\164676884.1
